department of the treasury internal_revenue_service washington d c cc dom fs proc uilc number release date internal_revenue_service national_office field_service_advice date memorandum for district_counsel from richard g goldman special counsel cc dom fs proc subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend date date year year year year year dollar_figurea dollar_figureb dollar_figurec issue s whether the united_states tax_court has jurisdiction over a year for which a notice_of_deficiency was issued but no deficiency was determined conclusion although the tax_court is without authority to determine a deficiency or overpayment for year it can consider such facts from year as may be necessary to correctly redetermine the taxpayer’s tax_liability for a year with respect to which a deficiency has been determined and is properly before the court sec_6214 facts on date the internal_revenue_service service sent petitioners a notice_of_deficiency for the taxable_year sec_3 and although deficiencies were determined for year sec_3 and no deficiency was determined for year for year all of petitioners miscellaneous_itemized_deductions were disallowed increasing taxable_income from a net_loss of dollar_figurea to dollar_figureb the disallowance resulted in a redistribution of tax among alternative_minimum_tax self employment_tax and income_tax the total amount of tax due however did not change for year thus no deficiency was determined for year on date petitioners filed a petition in the united_states tax_court challenging the notice_of_deficiency for year sec_3 and in that petition they state that the notice_of_deficiency alleges an understatement in the amount of taxable_income reported resulting in the disallowance of petitioner’s reported net_loss the petition states that the entire amount of the alleged understatement of taxable_income is in dispute in their prayer for relief petitioners request that the court determine for year that petitioner properly claimed dollar_figurec as a miscellaneous itemized_deduction and that there is no basis for the service’s denial of such deduction_year sec_1 and are also docketed and before the court respondent filed an answer alleging that the court has jurisdiction over year for the limited purpose of determining whether the petitioners have a net_operating_loss for year and whether it can be carried back to year or some other year before the court law and analysis generally the service must make a deficiency determination and issue a notice of same as a prerequisite to the tax_court obtaining jurisdiction or authority over a particular taxable_period or year sec_6214 37_tc_331 no jurisdiction where overassessment instead of a deficiency was determined 45_tc_392 we consider it necessary to our jurisdiction that a deficiency exists when the notice is issued snyder v commissioner t c memo respondent sent a deficiency_notice for and but no deficiency was determined for the court held that it did not have jurisdiction over the year tyson v commissioner tcmemo_1979_122 after audit respondent determined an overassessment in tax but no deficiency the court held that it did not have jurisdiction harris v commissioner tcmemo_1970_331 aff’d per curiam ustc 9th cir in this case although a notice_of_deficiency was issued no deficiency was determined for year because there is no deficiency the tax_court does not have jurisdiction over year although the tax_court is without authority to determine a deficiency or overpayment for year it can consider such facts from year as may be necessary to correctly redetermine the taxpayer’s tax_liability for a year with respect to which a deficiency has been determined and is properly before the court sec_6214 more specifically the court can consider the existence and amount of a loss to be carried back to or forward from year in order to decide its effect upon a taxable_period under its jurisdiction harris v commissioner supra at this point petitioners have not asserted that they are entitled to carry back or carry forward any net_operating_loss from year to the years properly before the court the petition only seeks a determination that the disallowance of deductions in year was improper the court is without jurisdiction to make this determination case development hazards and other considerations we recommend that you continue to assert that the tax_court is without jurisdiction over year if you have any further questions please call
